DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection below based on newly cited prior art.  This new grounds is necessitated by amendment and therefore this action is FINAL.  While the 112 rejection of the previous rejection has been withdrawn in view of the amendments, new concerns over the presence of both first elements silicon and tin are detailed below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, claim 2 now requires a combination of silicon oxide and tin oxide which was never previously claimed or disclosed.  Claim 2 positively requires the presence of tin oxide which appears to be precluded since silicon is necessarily present and the claims and original disclosure only allowed for the first element to be “silicon or tin”.   The instant specification only uses silicon oxide in the Examples and there is no disclosure or embodiment of a material which includes both silicon oxide together with tin oxide therefore such raises issues of new matter since the components were previously only referred to in the alternative.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the claims now require the negative electrode active material comprise “heat treated lithium containing SiOx (0.33<x<2)” but still recites “a first element consisting of silicon or tin; and a second element consisting of oxygen or fluorine”.  It is unclear whether tin or fluorine may be present in the instant material.  The claims use the closed language “consisting of” and the alternative phrase “or” in a manner which appears to preclude the presence of Sn if Si is present or preclude the presence of F if O is present.   Further, claim 2 now positively requires the presence of SnO which appears to be precluded since Si is necessarily present.   The instant specification only uses SiO in the Examples and there is no disclosure or embodiment of a material which includes both SiO together with Sn, SnO or F.

Claim Rejections - 35 USC § 103
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as obvious over Tabuchi et al. (JP 2005-235589 newly cited, a machine translation of which is attached).
Tabuchi teaches a negative electrode active material comprising: lithium absorbed into the structure of amorphous SiOx where 0<x<2 by heat treating under with a naphthalene solution catalyst (which overlaps the claimed range - see paragraphs 29-41 of machine translation) which is evaluated by XRD (paragraphs 51-53), as the material of the prior art is formed in substantially the same manner and has the same composition an ionic bond is reasonably presumed to be formed between lithium and the Si (see MPEP 2112.01 below).
MPEP 2112.01    COMPOSITION, PRODUCT, AND APPARATUS CLAIMS [R-07.2015] 
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

In regard to claim 3, Tabuchi teach content of the true specific gravity of the silicon particles increased from 1.4 to a range from 1.5 or more to 2.2 or less depending on the amount of lithium absorbed by varying the time in contact and composition of the naphthalene solution (paragraphs 90-91, Tables) which indicates that the amount of absorbed lithium may be up to 7 to 50 weight percent of the silicon particles which overlaps the claimed range (the amount of oxygen may vary in the disproportionate silicon oxide as well).  The Examiner further notes that the percentage of lithium in the anode changes depending on the state of charge of the battery.
In regard to claims 4 and 5, Tabuchi teach the negative electrode active material is in the form of particles with a coating portion covering at least a portion of a particle surface, wherein the coating portion contains carbon (figure 3; paragraph 29, Examples).
 In regard to claims 6 and 7, Tabuchi teach a battery (lithium ion secondary battery) comprising: a positive electrode; a negative electrode; and an electrolyte, wherein the negative electrode has a 

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Tabuchi et al. as applied to claim 1 above and further in view Mohamedi et al. (“Amorphous tin oxide films: preparation and characterization as an anode active material for lithium ion batteries” cited previous office action).
In regard to claim 2, Tabuchi et al. do not disclose the including tin oxide in the negative electrode active material.  However, Mohamedi et al. teach a similar amorphous oxide material for lithium ion batteries and the desirability to include amorphous tin oxide particles (see figure 7) which showed very high lithium cyclability (see conclusion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tin oxide in the negative electrode active material of Tabuchi et al. as such has high lithium cyclability as taught by Mohamedi et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/456,506 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims require an ionic bond between the lithium and the active material which is obvious in view of the copending claims requiring a complex to be formed.  The composition of the prior art substantially overlaps the instant claims and the use of naphthalene as a catalyst for forming the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723